 

Exhibit 10.43

Portola Pharmaceuticals, Inc.
Restricted Stock Unit Award Grant Notice
Inducement Plan

Portola Pharmaceuticals, Inc. (the “Company”), pursuant to its Inducement Plan
(the “Plan”), hereby awards to Participant a Restricted Stock Unit Award (the
“Award”) in respect of the number of Restricted Stock Units (“RSUs”) set forth
below.  The Award is subject to all of the terms and conditions as set forth
herein, including the Vesting Criteria set forth below, the Plan and the
Restricted Stock Unit Award Agreement (the “RSU Agreement”).  Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the RSU Agreement, as applicable.  Except as provided herein, in the event of
any conflict between such provisions, the terms of the Plan shall control.

 

Participant:  

 

%%FIRST_NAME %-% %%MIDDLE_NAME%-% %%LAST_NAME%-%

Participant ID:  

 

%%EMPLOYEE_IDENTIFIER%-%

Grant Number:  

 

%%OPTION_NUMBER%-%

Date of Grant:  

 

%%OPTION_DATE,’Month DD, YYYY’%-%

Number of Shares Subject to Award:  

 

%%TOTAL_SHARES_GRANTED,’999,999,999’%-%

 

Vesting Terms: RSUs subject to the Award shall be earned and vested as described
below, with shares of the Company’s Common Stock to be issued for each vested
RSU in accordance with Section 6 of the RSU Agreement:

 

Shares

Vest Type

Full Vest

%%SHARES_PERIOD1,’999,999,999’%-%

  %%VEST_TYPE_PERIOD1%-%

  %%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%

%%SHARES_PERIOD2,’999,999,999’%-%

  %%VEST_TYPE_PERIOD2%-%

  %%VEST_DATE_PERIOD2, ’Month DD, YYYY’%-%

%%SHARES_PERIOD3,’999,999,999’%-%

  %%VEST_TYPE_PERIOD3%-%

  %%VEST_DATE_PERIOD3, ’Month DD, YYYY’%-%

 

RSUs not earned and vested during the relevant vesting period set forth above
will be forfeited.

For the avoidance of doubt, for purposes of a Change in Control, this RSU Award,
including any unearned, unforfeited RSUs, shall continue in effect or otherwise
be subject to disposition under the transaction agreement as a Stock Award,
pursuant to Section 9(c) of the Plan (relating to Corporate Transactions).

 

1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if, within twelve (12) months following a Change
in Control, Participant’s employment is terminated by the Company without Cause
or by Participant for Good Reason, this Award shall become fully vested as of
the date of such termination.  For the avoidance of doubt, a termination by
reason of death or Disability shall not constitute a termination without Cause
or for Good Reason.  For purpose of this paragraph, the following defined terms
will be applicable:

“Cause” shall mean Participant’s (a) continued willful and material failure to
perform his or her duties or follow lawful and reasonable directions following
written notice of such failure from Participant’s direct supervisor; (b)
conviction of, or plea of guilty or nolo contendere to, a felony or any crime
involving moral turpitude or dishonesty; (c) willful engaging in gross
misconduct that is materially and demonstrably injurious to the Company; or (d)
material breach of Participant’s obligations under Participant’s Proprietary
Information and Inventions Agreement or Confidentiality Agreement (or similar
obligations under applicable law or other agreement with the Company).

“Good Reason” shall mean Participant’s resignation from all positions
Participant then holds with the Company, if such resignation occurs following:
(a) decrease in Participant’s total target cash compensation (base and bonus) of
more than 10% (other than a reduction that is made in connection with a general
compensation reduction at similar levels for similarly situated employees of the
Company), which reduction Participant and the Company acknowledge would be a
material diminution in Participant’s base compensation and a material breach by
the Company of Participant’s employment terms with the Company; (b) diminishment
of Participant’s duties or responsibilities (not to include a mere change in
title or in reporting relationships); or (c) an increase in Participant’s round
trip driving distance of more than fifty (50) miles from Participant’s principal
personal residence to the principal office or business location at which
Participant is required to perform services that is caused by the Company
(except for required business travel to the extent generally consistent with
Participant’s prior business travel obligations).  Participant will not be
deemed to have resigned for Good Reason if the Company survives as a separate
level entity or business unit following the Change in Control and Participant
holds substantially the same position in such legal entity or business unit as
he or she held before the Change in Control.  In order to have a termination for
Good Reason, (1) Participant must notify the Company in writing, within sixty
(60) days after the occurrence of one of the foregoing events, specifying the
event(s) constituting Good Reason and that he or she intends to terminate his or
her employment no earlier than thirty (30) days after providing such notice; (2)
the Company does not cure such condition within thirty (30) days following its
receipt of such notice or states unequivocally in wiring that it does not intend
to attempt to cure such condition; and (3) Participant resigns from employment
within thirty (30) days following the end of the period within which the Company
was entitled to remedy the condition constituting Good Reason but failed to do
so.

Mandatory Sale to Cover Withholding Taxes:  As a condition for acceptance of
this award, to the fullest extent permitted under the Plan and applicable law,
withholding taxes will be satisfied through the sale of a number of the shares
subject to the Award as determined in accordance with Section 11 of the Award
Agreement and the remittance of the cash proceeds to the Company. Under the
Award Agreement, the Company is authorized and directed by the Participant to
make payment from the cash proceeds of this sale directly to the appropriate
taxing authorities in an amount equal to the taxes required to be withheld. The
mandatory sale of shares to cover withholding taxes is imposed by the Company on
the Participant in connection with the receipt of this Award, and it is intended
to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act and be interpreted to meet the requirements of Rule 10b5-1(c).

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the RSU Agreement
and the Plan.  Participant further acknowledges that as of the Date of Grant,
this Grant Notice, the RSU Agreement and the Plan set forth

 

2

--------------------------------------------------------------------------------

 

the entire understanding between Participant and the Company regarding the Award
and supersedes all prior oral and written agreements on that subject.

 

Portola Pharmaceuticals, Inc.

 

Participant

 

 

By: /s/ Portola Pharmaceuticals, Inc.

 

Signature

Signature

 

 

 

 

Date:

 

Date:

 

 

 

Attachments:

Restricted Stock Unit Award Agreement and Inducement Plan

 

3